DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 05/14/2021.
Claims 1, 4-5, 7-9, 29-30 and 33 are currently amended. Claims 2-3, 22, 25-28 are previously presented. Claims 6, 10, 12-15, 17-21, 23-24 and 31-32 are cancelled. Claims 11 and 16 remain withdrawn. Claims 34-35 are newly presented. Claims 1-5, 7-9, 22, 25-30 and 33-35 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 34-35 recites that about 12.5% or less of the salmon feed is fish meal, based on total weight of salmon feed. The examiner does not find support for this limitation in the specification or claim as originally filed. The instant specification recites on Table 1 a few fish feed comprising 12.46-12.49% “marine protein”, however, it is not clear if “marine protein” is fish meal; and such a recitation that does provide sufficient support for a limitation that the salmon feed comprises 12.5% or less fish meal by weight, not to mention that Table 1 does not recite the amount of fish meal is based on weight. Table 2-3 of the instant specification recite a fish meal of about 34% and 27% respectively, however, those concentrations are much higher than those recited in claims 34-35.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-5, 7, 22 , 25-26, 28-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hartnell US Patent Application Publication No. 2009/0202672 (hereinafter referred to as Hartnell) in view of El-Saidy, "Evaluation of Cluster Bean Meal Cyamposis fefrugonoloba as a Dietary Protein Source for Common Carp Cyprinus carpio L.", World aquaculture Society, 2005, 36(3), pages 311-319 (hereinafter referred to as El-Saidy) and Kalanjiam, “Effect of Guar (Cyamopsis tetragonolobus ) Meal Based Diets on Growth Performance and Feed Utilization in Asian Catfish, Pangasianodon hypophthalmus Fingerlings”,  J. Fish. Soc. Taiwan, 2014, 41(2), pages 135-144 (hereinafter referred to as Kalanjiam).

Regarding claims 1, 4-5, 22 and 29-30, Hartnell teaches an extruded pellet salmon feed comprising 25-50% fish meal, 35%-55% protein and 20-40% fat ([0130], Table 3). The amount of protein, fat and/or fish meal as disclosed by Hartnell encompasses or overlaps with those recited in claims 1, 22 and/or 30. Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Hartnell teaches that the salmon feed comprises fish meal, soy product and gluten product as the protein source (Table 3), but is silent regarding the salmon feed comprising guar meal.
 El-Saidy teaches that guar meal (e.g., CBM) that comprises 39.4% protein could suitably function as a protein source to partially replace fish meal in a fish feed such as carp fish feed (Abstract; page 311, right column, para. under Experimental; page 312, left column, first para.;Table 1). El-Saidy also teaches that the protein composition and amino acid profile of guar meal is similar to soybean, which is high in lysine but deficient in the sulfur amino acid (page 316, left column, first para. under “Discussion” and Table 2).
Kalanjiam teaches that guar meal that comprises at least 50% crude protein could suitably function as a protein source to partially replace soybean meal in a fish feed such as catfish feed (Abstract; page 136, left column, bottom Para.; Table 4).
Hartnell, EI-Saidy and Kalanjiam are all directed to feed for omnivorous fishes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by replacing part soybean meal and/or fish meal with the guar meal comprising 39.4% or at least 50% protein because prior art has established that guar meal has a protein composition and amino acid profile that is similar to soybean meal and is an art-recognized substance suitable for functioning as a protein source in an omnivorous fish feed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
El-Saidy teaches that 39.4% by weight of the guar meal is protein (Table 1), which is very close to the lower endpoint (e.g., 40%) of the range recited in claims 1 and 29, given that both El-Saidy and the instant invention are directed to an omnivorous fish feed comprising guar meal as the protein source. It has been held that a prima facie  
The guar meal as disclosed by Kalanjiam contains at least 50% crude protein (page 136, left column, bottom para). This amount overlaps with that recited in claims 1 and 29. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Hartnell in view of EI-Saidy and Kalanjiam is silent regarding the amount of guar meal in the salmon feed. However, both El-Saidy and Kalanjiam teach that the proportion of guar meal in the fish feed affects weight gain, specific growth rate and feed efficiency of the carp fish or catfish (EI-Saidy: page 314, right column, bottom para.; page 316, right column, para. 2-3; Kalanjiam: Abstract; Table 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of guar meal in the salmon feed such that salmon will have preferable weight gain, specific growth rate and feed efficiency. As such, the amounts of guar meal in the salmon feed as recited in claims 1, 4, 22 and 29-30 are merely obvious variants of the prior art. 
Further regarding claims 5 and 29, the amount of protein in the salmon feed that is from guar meal depends on the amount of guar meal in the salmon feed given that the amount of protein in a certain guar meal is fixed. As enumerated above, a skilled artisan would have been motivated to modify the amount of guar meal in the salmon feed such that salmon will have preferable weight gain, specific growth rate and feed 
 	
Regarding claims 2-3, given that both El-Saidy and Kalanjiam teaches that the guar meal is from guar seed (EI-Saidy: Abstract and Kalanjiam: page 136, left column, bottom para.) and that the guar seed is known to consist of hull, endoplasm and germ, the protein of guar meal as disclosed by El-Saidy or Kalanjiam necessarily are extracted from guar germ, guar hull and guar endosperm.
 
Regarding claim 7, Hartnell teaches that the salmon feed comprises starch (Table 3). Where the claim requires the presence of a starch as the “binder”, the starch as disclosed by Hartnell is interpreted to meet the claim. 
Regarding claim 25, Hartnell teaches that the salmon feed is in the form of pellets and is the diet for salmon ([0130]), which will necessarily has the size suitable for salmon.
Regarding claim 26, Hartnell teaches that the salmon feed comprises a salmon coloring agent (e.g., carotenoid, Table 3).
Regarding claim 28, Hartnell teaches that the salmon feed comprises 5-35% vegetable protein concentrate (e.g., 0-15% soy product and 5-20 gluten product, 35%-55% protein and 20-40% fat ([0130], Table 3). Hartnell is silent regarding the vegetable protein concentrate and guar meal taken together being about 20-33% of the salmon feed by weight. However, the total amount of vegetable protein concentrate and guar meal in the salmon feed partially depends on the amount of salmon feed in the feed. As enumerated above, a skilled artisan would have been motivated to vary the amount of guar meal in the salmon feed such that the salmon has preferable weight gain, specific 
Regarding claim 33, Hartnell teaches a salmon feed comprising 25-50% fish meal, 5-35% vegetable protein concentrate (e.g., 0-15% soy product and 5-20 gluten product, 35%-55% protein and 20-40% fat ([0130], Table 3). The amount of protein, fat and vegetable protein concentrate as disclosed by Hartnell encompasses or overlaps with those recited in the claim. Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Hartnell teaches that the salmon feed comprises 25-50% fish meal and 5-35% vegetable protein concentrate which encompasses the embodiment where there is more vegetable protein concentrate than fish meal, Hartnell renders obvious the limitation that the protein content of the salmon feed is primarily vegetable protein.
Hartnell teaches that the salmon feed comprises fish meal, soy product and gluten product as the protein source (Table 3), but is silent regarding that the fish feed comprises guar meal.
 El-Saidy teaches that guar meal (e.g., CBM) that comprises 39.4% protein could suitably function as a protein source in a fish feed such as carp fish feed (Abstract; page 311, right column, para. under Experimental; page 312, left column, first para.;Table 1). El-Saidy also teaches that the protein composition and amino acid profile of guar meal is similar to soybean, which is high in lysine but deficient in the sulfur amino acid (page 316, left column, first para. under “Discussion” and Table 2).
Kalanjiam teaches that guar meal that comprises at least 50% crude protein could suitably function as a protein source to partially replace soybean meal in a fish feed such as catfish feed (Abstract; page 136, left column, bottom Para.; Table 4).
Hartnell, EI-Saidy and Kalanjiam are all directed to feed for omnivorous fishes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by replacing part of soybean meal with guar meal comprising 39.4% or at least 50% protein because prior art has established that guar meal has a protein composition and amino acid profile that is similar to soybean meal and is an art-recognized substance suitable for functioning as a protein source in an omnivorous fish feed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
Hartnell in view of EI-Saidy and Kalanjiam is silent regarding the amount of guar meal in the salmon feed. However, both El-Saidy and Kalanjiam teach that the proportion of guar meal in the fish feed affects weight gain, specific growth rate and feed efficiency of the carp fish or catfish (EI-Saidy: page 314, right column, bottom para.; page 316, right column, para. 2-3; Kalanjiam: Abstract; Table 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of guar meal in the salmon feed such that salmon will have preferable weight gain, specific growth rate and feed efficiency. As such, the amounts of guar meal in the salmon feed as recited in the claim is merely an obvious variant of the prior art. 
Regarding preamble limitation “faecally strengthened” and claim limitation that digestion of the salmon feed by salmon results in faeces in which greater than 90% of the faeces particle have a particle size greater than 50 µm, given that Hartnell in view of EI-Saidy and Kalanjiam teaches a salmon feed that that has essentially the same amounts of protein, fat, guar meal, and vegetable protein concentrate as that recited in the claim, it logically follows that the salmon feed as disclosed by Hartnell in view of EI-Saidy and Kalanjiam is faecally strengthened, and the digestion of which by salmon will result in faeces in which greater than 90% of the faeces particles have a particle size greater than 50 µm. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 34-35, Hartnell teaches that the salmon feed comprises 25-50% fish meal ([0130], Table 3), which is greater than those recited in the claims. However, Hartnell as modified by EI-Saidy and Kalanjiam as recited above has proposed to replace part of fish meal with the guar meal. Hence the amount of fish meal in the salmon feed depends on how much fish meal is replaced with guar meal. Given that both El-Saidy and Kalanjiam teach that the proportion of guar meal in the fish feed affects weight gain, specific growth rate and feed efficiency of the carp fish or catfish (EI-Saidy: page 314, right column, bottom para.; page 316, right column, para. 2-3; . 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartnell in view of El-Saidy and Kalanjiam as applied to claim 1, in further view of Koppe, WO 2005/110113 A1 (hereinafter referred to as Koppe).
Regarding claims 8-9, Hartnell in view of El-Saidy and Kalanjiam teaches what has been recited above but is silent regarding the fish feed comprising a non-starch binding agent as recited in claims 8, or algae meal or calcium alginate as recited in claim 9. 
Koppe teaches adding a non-starch type faecal binder such as algae meal or calcium alginate to fish feed such that faeces particles get a better shear resistance (page 6, line 7-23; page 7 line 18-20).  
Both Hartnell and Koppe are directed to fish feeds. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by incorporating algae meal or calcium alginate in the fish feed such that faeces particles get a better shear resistance.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hartnell in view of El-Saidy and Kalanjiam as applied to claims 22 and 26 above, and further in view of Chiou US Patent Application Publication No. 2009/0197321 (hereinafter referred to as Chiou).
Regarding claim 27, Hartnell teaches that the salmon feed comprises carotenoid coloring agent but is silent regarding the carotenoid being astaxanthin. In the same field of endeavor, Chiou teaches adding astaxanthin coloring agent to salmon feed to obtain a red and flavorful meat within a short period of time ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by including astaxanthin in the salmon feed to obtain a red and flavorful meat within a short period of time.


Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered and the examiner’s response is shown below:
Objection of claim 9 is withdrawn in view of the amendment made to the claim.
35 USC 112(a) and 35 USC 112(b) rejection of claims 31-32 are moot because the claims are cancelled.
35 USC 112(b) rejection of claims 1-5, 7-9, 29-30 and 33 are withdrawn in view of the amendments made to claims 1, 4-5, 7-8, 29-30 and 33.
Applicant argues on pages 6-9 of the Remarks that obviousness rejection lacks a reasonable expectation of success for the reason that the teaching that guar meal could be used in carp or catfish feed is not enough to provide a reasonable expectation of success in salmon feed that has high protein and fat content, given that carp or catfish 
These arguments are not persuasive. As enumerated in the instant office action, EI-Saidy and Kalanjiam have established the success of guar meal as a protein source in carp feed and in catfish feed, manifesting that guar meal is an art-recognized protein source for fish feed. Although neither EI-Saidy nor Kalanjiam teaches using guar meal on salmon feed, at least EI-Saidy teaches that the protein composition and amino acid profile of guar meal is similar to soybean. Knowing that salmon feed as disclosed by Hartnell comprises soybean meal, and carp and catfish and salmon are all omnivorous fishes, a skilled artisan would have been motivated to replace part of the fish meal or soybean meal with guar meal, and reasonably expect such a substitution will be successful. Applicant is reminded that MPEP 2143.02 II clearly states that obviousness does not require absolute predictability. Further, as enumerated in the office action mailed 02/16/2021 and instant office action, the rejection does not propose all the existing proteins in the salmon are replaced by guar meal; the rejection only proposed a suitable amount of existing protein source being replaced by guar meal, which further reinforces the expectation of success. Further, none of the references as cited by the applicant actually indicates that guar meal is not suitable for salmon feed.
Applicant argues on page 9 of the Remarks that it is an error for the office to assert that guar meal is similar in protein composition and amino acid profile to other protein such as soybean protein.
Applicant is invited to refer to page 316 para. under “Discussion” of EI-Saidy which clearly states “The protein composition and amino acid profile of cluster bean is similar to soy bean, which is high in lysine but deficient in the Sulphur amino acids”. Table 2 of EI-Saidy further confirms the similarity of cluster bean meal and soybean meal in the capacity of protein composition and amino acid profile. The office is not wrong in making the statement.
Applicant asserts on pages 9-10 of the Remarks that the rejection is based on obvious to try rationale but the problem is that there is a virtually infinite number of protein sources.
This assertion is not accurate. The rejection is not based on obvious to try rationale. The rejection is based on the teaching from the prior art that guar meal has a protein composition and amino acid profile that is similar to soybean meal where soybean meal is a protein source for salmon feed, and that guar meal is an art-recognized substance suitable for functioning as a protein source in an omnivorous fish feed.
For the forging reasons set for the above, applicant’s arguments regarding claims 8-9 and 27 are not persuasive. Further, applicant’s argument regarding that none of the cited references describe guar meal together with astaxanthin is piecemeal.
Applicant argues on page 11 of the Remarks that none of the cited reference teach a salmon feed having less than 12.5% or less fish meal.
This argument is not persuasive. First, as recited in the instant office action, the limitation that the salmon fish feed comprises 12.5 w/w % or less fish meal has written description issue, i.e., such a limitation is not supported by the disclosure. Second, as enumerated in the instant office action, Hartnell as modified by EI-Saidy and Kalanjiam has proposed to replace part of fish meal with the guar meal. It would have been 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./           Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/           Primary Examiner, Art Unit 1791